Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figure 1) in the reply filed on December 17, 2021 is acknowledged.
Claims 6, 7, 10-12, and 14-19 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2021.

Specification
The disclosure is objected to because of the following informalities: 
(i) The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
(ii) With regard to page 20 (line 35), the term "first magnetic pole 31" should be changed to the term --first magnetic pole 30-- to remain consistent with the drawings and previous description designation.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 9, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiguchi et al. (US 2002/0051380 A1).
	As per claim 1, Kamiguchi et al. (US 2002/0051380 A1) discloses a magnetic head, comprising: a first magnetic pole (e.g., one of 102, as depicted in Fig. 16; see also paragraph [0215]); a second magnetic pole (e.g., an other of 102, as depicted in Fig. 16; see also paragraph [0215])); and a stacked body (e.g., including layers EL/G/F/S/P/A/EL as depicted in Fig. 6) provided between the first magnetic pole (102) and the second magnetic pole (102) (see Figs. 6 and 16, as well as paragraph [0215]), the stacked body including a first magnetic member (e.g., laminated layers making up P, as depicted in Fig. 6), a second magnetic member (e.g., laminated layers making up F, as depicted in Fig. 6) provided between the first magnetic member (P) and the second magnetic pole (102), a first layer (e.g., S) provided between the first magnetic member (P) and the second magnetic member (F), the first layer (S) including Cu (e.g., see, inter alia, paragraph [0122]), and a second layer (e.g., G) provided between the second magnetic member (F) and the second magnetic pole (102), the second layer (G) including Cu (e.g., see, inter alia, paragraph [0102]), the first magnetic member (P) including a plurality of first magnetic regions (e.g., PF - see, inter alia, paragraphs [0038, 0042, 0081, 0082, 0089, 0102; claim 5]) and a first nonmagnetic region (e.g., PN - see, inter alia, paragraphs [0038, 0053, 0081, 0082, 0091]), a direction from one of the first magnetic regions (PF) toward an other one of the first magnetic regions (another of PF) being along a first direction from the first magnetic pole (e.g., 102 located at the "bottom" of Fig. 6; cf. Fig. 16) toward the second magnetic pole (e.g., 102 located at the "top" of Fig. 4; cf. Fig. 16), the first nonmagnetic region (PN) being between the one of the first magnetic regions (PF) and the other one of the first magnetic regions (another of PF as depicted in Fig. 6), the first magnetic regions (PF) including a first element, the first element being at least one selected from the group consisting of Fe, Co, and Ni (e.g., see, inter alia, paragraph [0038], claim 5), the first nonmagnetic region (PN) including a second element, the second element being at least one selected from the group consisting of Mn, Cr, V, Ti, and Sc (e.g., see, inter alia, paragraph [0038], claim 5), the first nonmagnetic region not including Cu, or a concentration of Cu included in the first nonmagnetic region being less than a concentration of Cu in the first layer (e.g., see, inter alia, paragraph [0038], claim 5), the second magnetic member (F) including a plurality of second magnetic regions (e.g., FF) and a second nonmagnetic region (e.g., FN),44 a direction from one of the second magnetic regions (FF) toward an other one of the second magnetic regions (another of FF) being along the first direction, the second nonmagnetic region (FN) being between the one of the second magnetic regions (FF) and the other one of the second magnetic regions (FF) (see Fig. 4), the second magnetic regions including a third element, the third element being at least one selected from the group consisting of Fe, Co, and Ni (e.g., see, inter alia, paragraph [0038], claim 5), the second nonmagnetic region (FN) including a fourth element, the fourth element being at least one selected from the inter alia, paragraph [0038], claim 5), the second nonmagnetic region not including Cu, or a concentration of Cu included in the second nonmagnetic region being less than a concentration of Cu in the second layer (e.g., see, inter alia, paragraph [0038], claim 5).   
As per claim 2, wherein a plurality of the first nonmagnetic regions (PN, PN - as depicted in Fig. 6) is provided, the one of the first magnetic regions (PF) is between one of the first nonmagnetic regions (PN) and an other one of the first nonmagnetic regions (another PN) (Fig. 6), a plurality of the second nonmagnetic regions (FN, FN) is provided, and the one of the second magnetic regions (FF) is between one of the second nonmagnetic regions (FN) and an other one of the second nonmagnetic regions (an other of FN) (Fig. 6). 
As per claim 4, wherein the first magnetic regions (PF) do not include the second element (e.g., at least one selected from the group consisting of Mn, Cr, V, Ti, and Sc), or a concentration of the second element included in the first magnetic regions is less than a concentration of the second45 element in the first nonmagnetic region (PN) (e.g., see, inter alia, paragraph [0038], claim 5), the first nonmagnetic region (PN) does not include the first element (Fe, Co, Ni), or a concentration of the first element included in the first nonmagnetic region is less than a concentration of the first element in the first magnetic regions (e.g., see, inter alia, paragraph [0038], claim 5), the second magnetic regions (FF) do not include the fourth element (Mn, Cr, V, Ti, and Sc), or a concentration of the fourth element included in the second magnetic regions (FF) is less than a concentration of the fourth element in the second nonmagnetic region (FN) (e.g., see, inter alia, paragraph [0038], claim 5), and the second nonmagnetic region (FN) does not include the third element, or a concentration of the third element (Fe, Co, Ni) included in the inter alia, paragraph [0038], claim 5).  
As per claim 5, wherein the stacked body includes a second-magnetic-pole-side intermediate layer (e.g., the uppermost layer FF as depicted in Fig. 6) provided between the second magnetic member (in this interpretation, the "second magnetic member" is being considered as F minus the uppermost FF layer, as depicted in Fig. 6) and the second magnetic pole (102, associated with the uppermost portion of the magnetic head as depicted in Fig. 6), and the second-magnetic-pole-side intermediate layer (e.g., the uppermost layer FF as depicted in Fig. 6) includes at least one selected from the group consisting of Fe, Co, and Ni (e.g., see, inter alia, paragraph [0038], claim 5).  
As per claim 8, wherein the stacked body further includes a first intermediate nonmagnetic layer (e.g., the lowermost layer PN as depicted in Fig. 6) provided between the first magnetic pole (102, associated with the lowermost portion of the magnetic head as depicted in Fig. 6) and the first magnetic member (in this interpretation, the "first magnetic member" is being considered as P minus the lowermost PF/PN layers, as depicted in Fig. 6), and the first intermediate nonmagnetic layer includes at least one selected from the group consisting of Ta, Ru, and Cr (e.g., see, inter alia, paragraph [0038], claim 5).   
As per claim 9, wherein a thickness along the first direction of the first intermediate nonmagnetic layer (e.g., the lowermost layer PN as depicted in Fig. 6) is not less than 1 nm and not more than 7 nm (e.g., see, inter alia, paragraph [0094]).   
As per claim 13, wherein a thickness along the first direction of the one of the first magnetic regions is not less than 0.15 nm and not more than 1.5 nm, and a thickness along the inter alia, paragraph [0094]).
As per claim 20, further discloses a magnetic recording device (e.g., see Fig. 17), comprising: the magnetic head according to claim 1; and an electrical circuit (e.g., the requisite electrical circuit which is required for the sense current I to flow), the electrical circuit being configured to supply a current (I) to the magnetic head, the current having an orientation from the second magnetic member toward the first magnetic member (e.g., as exemplified in Fig. 1). 

Allowable Subject Matter
Claim 3 is tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication, would be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein a magnetic head is provided that comprises a stacked MAMR body, wherein the SIL and the FGL layers are made up of laminated layers/sub-layers.
supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688